TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00806-CV


Marie Bowser, Appellant

v.

Rodeo Properties, LLC, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-11-006365, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief is currently due May 29, 2012.  Appellant has filed a motion requesting
that the Court extend the time for filing appellant's brief to June 29, 2012.  We grant the motion for
extension of time and order appellant to file a brief no later than June 29, 2012.  No further extension
of time will be granted and failure to comply with this order may result in dismissal of this appeal.  See
Tex. R. App. P. 38.8(a).
		It is so ordered this 13th day of June 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish